Citation Nr: 0305038	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatic fever and 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1999 RO decision which 
denied service connection for rheumatic fever, and which 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for heart disease.  In December 2001, the RO 
appears to have reopened the claim for service connection for 
heart disease (now apparently claimed to be a residual of 
rheumatic fever).  The Board has stated the issue as service 
connection for rheumatic fever and heart disease


FINDINGS OF FACT

The veteran did not have rheumatic fever in service, and he 
does not currently have rheumatic heart disease or other 
residuals of rheumatic fever.  Any current heart disease 
began many years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

Claimed rheumatic fever and heart disease were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1951 to May 1955.  The service entrance examination, 
performed in May 1951, noted findings of an accentuated 
pulmonic conus, suggestive of cardiac enlargement.  The 
report also indicated that the heart was normal, non-
disabling.  A treatment report, dated in January 1952, noted 
the veteran's complaints of a stuffy nose.  A June 1954 
treatment report noted the veteran's complaints of nasal 
congestion, post nasal drip.  The veteran's discharge 
examination, performed in May 1955, noted X-ray findings of a 
prominence of the left atrial area which would be compatible 
with a history of rheumatic fever.  The report described the 
defect as "marked prominence of left atrial border, cause 
undetermined."  Blood pressure was 130/80.  Further study 
was recommended, but declined by the veteran.

A VA treatment report, dated in March 1971, noted the 
veteran's history of abnormal findings on an 
electrocardiogram when he had applied for employment with the 
fire department.  An electrocardiogram report, dated in March 
1971, noted findings within normal limits.  A March 1971 
examination report noted a diagnosis of no heart disease 
found.

A treatment summary, dated in June 1971, was received from A. 
Master, M.D.  The veteran had reportedly been referred to Dr. 
Master for a cardiac consultation after an abnormal finding 
was found on an electrocardiogram taken pursuant to an 
employment physical.  The letter noted that the veteran's 
past history was entirely negative.  Physical examination 
revealed the heart beat slightly rapid.  At the mitral region 
there was a short systolic murmur, and the first heart sound 
was strong.  Blood pressure readings were 144/92 and 152/90.  
Teleoroentgenogram and fluoroscopy revealed normal lungs, 
heart and aorta.  A resting electrocardiogram disclosed a 
sinus tachycardia of 110 beats per minute,  There was an rS 
in III, aVF and V1, but the tracing was essentially normal.  
The Master two-step was negative.  Based on his examination, 
Dr. Master found no evidence of organic heart disease.

In October 1978, a treatment summary was received from M. 
Wolk, M.D.  Dr. Wolk noted that he had been treating the 
veteran since June 1971.  He indicated that the veteran was 
being following for an unknown heart disease with a 
cardiogram that has demonstrated bifasicular block.  An 
electrocardiogram revealed right bundle branch block and left 
axis deviation.  X-ray examination of the chest revealed a 
full heart with a cardiac size of 16 centimeters, and what 
appeared to be a bulge on the atrial aspect of the left 
ventricle, possibly aneurismal.  Dr. Wolk then stated that it 
is presumed the veteran has significant coronary artery 
disease with a possible aneurysm and bifasicular block.  

In December 1978, the RO issued a decision denying service 
connection for heart and stomach disorders.

In January 1999, the veteran alleged to have received 
treatment at the VA medical center in  Brooklyn, New York 
during 1956.  A report of contact, dated in September 1999, 
noted that no record of this treatment could be found.  

In August 2000, a VA cardiology examination was conducted.  
The veteran's claims file was reviewed.  The examiner noted 
the veteran's old electrocardiogram results showing a right 
bundle branch block and left anterior deviation.  The veteran 
report that he has tachycardia only when excited.  He has had 
some dizziness, but not fainting spells.  He reported no 
history of angina, myocardial infarction, congestive heart 
failure, cardiac arrhythmia, CVA, or intermittent 
claudication.  Physical examination of the heart revealed a 
regular rhythm and no murmur.  Blood pressure was 160/90 and 
his pulse was 72.  The examiner deferred diagnosis pending 
further testing.

On September 22, 2000, an echocardiogram was performed 
revealing conclusions of a normal overall left ventricle (LV) 
systolic function with LV ejection fraction of 55 percent, 
left vetentricular hypertrophy, normal left atrial size, 
aortic valve sclerosis with no significant stenosis or 
insufficiency, mitral apparatus calcification with no mitral 
stenosis, and no MPV, mild mitral regurgitation, mild 
tricuspid regurgitation, normal PA pr, no significant 
pericardial effusion, and no evidence of intracardiac mass, 
vegetation, or thrombus on this transthoracic echocardiogram.

On September 27, 2000, an electrocardiogram was performed 
revealing a normal sinus rhythm at 72 beats per minute, right 
bundle branch block and left anterior fascicular block.  No 
ST-T wave abnormalities were noted, and no evidence of acute 
myocardial infarction was indicated

An addendum the veteran's VA cardiology examination, dated 
September 27, 2000, noted that the veteran's old medical 
records were reviewed, and that the examiner "could not find 
any evidence suggesting a definite diagnosis of rheumatic 
fever, its symptoms, complication or treatment or note of any 
valvular heart disease that could be attributed to rheumatic 
heart disease."  The examiner further noted that based on 
the review of the records and his assessment of the veteran 
thus far, including an echocardiogram and stress testing, he 
could find the veteran with no evidence of significant 
valvular heart disease or rheumatic heart disease stigmata.  
In addition, the veteran's stress testing did not show 
myocardial ischemia and his cardiac function would be 
considered appropriate for his age.  His electrocardiogram 
showed right bundle branch block which represents old 
conduction system abnormality noted back in 1971.  While the 
exact timing of this finding can not be determined, it was 
probably of benign significance.  It does not require any 
treatment, nor does this represent evidence of a disability 
in any way, given normal LV function on recent 
echocardiogram.  

A Thallium Stress Test, performed in October 2000, provided 
an impression of a negative examination with no evidence of 
segmental wall ischemia.

In February 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
newly enacted Veterans Claims Assistance Act of 2000.



II.  Analysis

The veteran claims service connection for rheumatic fever and 
heart disease (apparently claimed as rheumatic heart 
disease).

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained to the extent 
possible, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The service medical records from the veteran's 1951-1955 
active duty do not show rheumatic fever, rhematic heart 
disease, or other type of heart disease.  There was an X-ray 
finding at the service separation examination of prominence 
of the left atrial area which was felt might be compatible 
with a history of rheumatic fever, but rheumatic fever or 
residuals of rheumatic fever were not then diagnosed.  There 
is no evidence of any type of heart disease within the 
presumptive year after service.  Post-service medical records 
fail to show rheumatic fever or residuals of any past episode 
of rheumatic fever.  The VA medical evaluation in 2000 
essentially indicates that the veteran did not have rheumatic 
fever in service or otherwise in the past, had no current 
rheumatic heart disease or other residuals of rheumatic 
fever, and likely did not have any type of disabling heart 
condition at present.

The weight of the credible evidence establishes that the 
veteran did not have rheumatic fever in service; he does not 
currently have rheumatic heart disease or other residuals of 
rheumatic fever; and any current heart disease began many 
years after service and was not caused by any incident of 
service.  The Board concludes that claimed rheumatic fever 
and heart disease were not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection; thus the benefit of the doubt 
doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for rheumatic fever and heart disease is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

